ACCEPTED
                                                                         03-15-00180-CV
                                                                                4810931
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     4/8/2015 2:48:40 PM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
                   No. 03-15-00180-CV

                                                      FILED IN
                                               3rd COURT OF APPEALS
    IN THE THIRD COURT OF APPEALS OF          TEXASAUSTIN, TEXAS
                                               4/8/2015 2:48:40 PM
                                                 JEFFREY D. KYLE
                                                       Clerk
                   Rebecca Mae Blount
                       Appellant

                            v.

                   Yellow Orchid, LLC
                        Appellees


Appeal from the County Court at Law 1 Travis County, Texas
            Trial Court No. C-1-CV-15-000923


         APPELLANT’S MOTION TO DISMISS


                                  David Rogers
                                  Texas Bar No. 24014089
                                  Law Office of David Rogers
                                  1201 Spyglass Suite 100
                                  Austin, TX 78746
                                  Firm@DARogersLaw.com
                                  Matthew Wilson
                                  Texas Bar No. 24079588
                                  Telephone: (512) 923-1836
                                  Fax: (512) 201-4082
                                  Fax: (512) 777-5988

                                  ATTORNEYS FOR APPELLANT
                            No. 03-15-00180-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                            Rebecca Mae Blount
                                Appellant

                                      v.

                            Yellow Orchid, LLC
                                 Appellees


     Appeal from the County Court at Law 1 Travis County, Texas
                 Trial Court No. C-1-CV-15-000923


        APPELLANT’S UNOPPOSED MOTION TO DISMISS



TO THE HONORABLE THIRD COURT OF APPEALS:


Comes now Appellant, Rebecca Mae Blount, and files her motion to dismiss
her appeal from Travis County Court at Law No. 1. The parties have agreed
to a confidential settlement and release agreement that disposes of all claims
in this matter. As such, Appellant no longer wishes to pursue this appeal and
respectfully moves this court to dismiss her appeal and remove this case
from the court’s docket.



                                RESPECTFULLY SUBMITTED,
                                _/s/ David Rogers__________
                                DAVID ROGERS

                                Texas Bar No. 24014089
                                LAW OFFICE OF DAVID ROGERS
                                1201 Spyglass

                                Suite #100
                                Austin, TX 78746
                                Telephone: (512) 923-1836

                                Facsimile: (512) 201-4082
                                Email: Firm@DARogersLaw.com


                   CERTIFICATE OF CONFERENCE

I hereby certify that on April 5, 2015 all parties finished executing a
settlement agreement, a condition of which is the filing of this motion. This
motion is therefore filed as unopposed.

                                _/s/ David Rogers__________
                                DAVID ROGERS



                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the forgoing motion was
served upon counsel of record for Appellee via this court’s ECF system on
this 8th day of April, 2015.

      J. Hyde
      State Bar No. 24027083
      THE J. HYDE Law OFFICE, PLLC
      Ill E. 17th Street#l2015
      Austin, Texas 78711
      Phone: (512) 200-4080
      Fax: (512) 582-8295
      E-mail: jhyde@jhydelaw.com
_/s/ David Rogers__________
DAVID ROGERS